Stephens, J.
1. During an investigation by the proprietor of a mercantile house of the loss of a pair of shoes, which one of the clerks admitted was taken by him but not with a felonious intent, a charge by the proprietor, that the clerk stole the shoes, made in the presence of one of the other clerks and to certain members of the family of the clerk charged with the theft, when made only for the purpose of effecting a return of the shoes, was a privileged communication, made “ in the performance of a private duty ” and with a “ bona fide intent . . to protect his own interest in a matter where it is concerned.” Civil Code (1910), § 4436.
2. Where a suit for slander was brought against the proprietor by the clerk charged with the theft of the shoes, and the evidence of the proprietor was to the effect that the charge was made by him under such circumstances and for such purpose, and where such evidence stood uncontradicted and undisputed, the defendant’s plea of privilege was sustained and a verdict in his favor was demanded by the evidence. See note in 36 L. R. A. (N. S.) 449.

Judgment reversed.


JenMns, P. J., and Hill, J., concur.